DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 1-20: Claim 1 recites that the claimed resin-metal composite member contains a metal member, and adhesive layer, and a covering resin layer “in this order.”  The claims are indefinite because it is not clear how the term “in this order” limits the structure of the claimed article.  For the purpose of further examination, the claims are interpreted as requiring that the claimed resin-metal composite member contain a metal member, an adhesive layer, and a covering resin layer in any configuration with respect to one another.
As discussed in MPEP § 2173.02, it is desirable to have an applicant resolve ambiguity in the claim language by amending the claims during prosecution of the application rather than attempting to resolve the ambiguity in subsequent litigation of an issued patent.  See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).  In response to this rejection, applicant may resolve the ambiguity by amending the claim or by providing a persuasive explanation on the record that a person of ordinary skill in the relevant art would not consider the claim language unclear.  In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014).  For the latter option, applicant may provide a separate definition (such as from an art-recognized dictionary) to show how the ordinarily-skilled artisan would have understood the use of the term “in this order” in the present claims.
Considering Claims 19 and 20: Claim 19 recites that the resin-metal composite member “configures” a reinforcing belt member.  Claim 20 recites that the resin-metal composite member “configures” a bead member.  The claims are indefinite because it is not clear whether the word “configures” in claims 19 and 20 means that: (1) the resin-metal composite is the belt member or bead member; or (2) the resin-metal composite exists together with a belt member or bead member in the claimed tire.  For the purpose of further examination, the claims are interpreted as encompassing both of these interpretations.
As discussed in MPEP § 2173.02, it is desirable to have an applicant resolve ambiguity in the claim language by amending the claims during prosecution of the application rather than attempting to resolve the ambiguity in subsequent litigation of an issued patent.  See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).  In response to this rejection, applicant may resolve the ambiguity by amending the claim or by providing a persuasive explanation on the record that a person of ordinary skill in the relevant art would not consider the claim language unclear.  In re Packard, 751 F.3d 1307, 1311 (Fed. Cir. 2014).  For the latter option, applicant may provide a separate definition (such as from an art-recognized dictionary) to show how the ordinarily-skilled artisan would have understood the use of the term “configures” in the present claims.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over     US 2013/0206311 (“Fudemoto”).
Considering Claims 1-3 and 8: Fudemoto teaches a tire component containing reinforcing steel cords, a coating that covers the cords, and a cushion layer.  (Fudemoto, Abstract; ¶¶ 0035, 0039).  An embodiment of Fudemoto that includes all three of these elements is shown in Figure 5 of Fudemoto, reproduced below.

    PNG
    media_image1.png
    390
    585
    media_image1.png
    Greyscale

In Figure 5 of Fudemoto, the metal cords are represented as 26A, the coating that covers the cords as 27, and the cushion layer as 29.  (Id. Figure 5; ¶¶ 0647-0648, 0658-0659).  The steel cords of Fudemoto read on the metal member of claim 1.  The coating that covers the cords of Fudemoto reads on the adhesive layer of claim 1.  The cushion layer of Fudemoto reads on the covering resin layer of claim 1.
	Fudemoto does not appear to teach an example where the coating of Fudemoto has the structure required by claim 1.  However, Fudemoto teaches that the coating for the reinforcing cords may be made from the same resin used to make the tire frame.  (Id. ¶ 0039).  Fudemoto teaches examples of tire frames made from 70% of a polyester-based thermoplastic elastomer commercially sold as HYTREL 6347 and 30% of polystyrene-based thermoplastic elastomers commercially sold as TUFTEC M1943 or TUFTEC H1052.  (Id. ¶ 1075; Table 2-1, Examples 2-5 and 2-6).  The HYTREL 6347 of Fudemoto reads on the polyester-based thermoplastic elastomer of claim 1.  The TUFTEC resins of Fudemoto read on the styrene-based elastomer of claim 1.  
While Fudemoto does not characterize the HYDREL and TUFTEC components as being in a continuous phase and a discontinuous phase, respectively, the examiner finds that one of ordinary skill in the art would reasonably understand this feature to necessarily arise because the amounts of the two components taught by Fudemoto fall within the ranges of claims 1 and 3 and because the present specification indicates that the commercial products taught by Fudemoto are suitable for use in the present invention.  Specifically, at pages 39 and 32 the present specification identifies HYTREL 6347 and TUFTEC H1052 as suitable for use as the polyester-based thermoplastic elastomer and the styrene-based elastomer, respectively.  
With respect to the “polar functional group” limitation of claims 1, 2, and 8, Fudemoto teaches, generally, that the polyester-based thermoplastic elastomer is made from aromatic polyester hard segments (e.g., polyethylene terephalate) and aliphatic polyester soft segments (e.g., polybutylene adipate).  (Id. ¶¶ 0206-0207, 0209-0210, 0212-0213).  One of ordinary skill would reasonably understand that such polyesters segments would have terminal carboxy and hydroxyl groups.  These terminal groups read on the “polar functional group” of claims 1, 2, and 8.
	Fudemoto is analogous art because it is directed to the same field of endeavor as the claimed invention, namely tires.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the tire frame compositions taught by Fudemoto as Examples 2-5 and 2-5 in Table 2-1 as a coating on the reinforcing steel cords in the tire of Fudemoto, and the motivation to have done so would have been that Fudemoto teaches that the coating for the reinforcing cord may be made from the same resin used to make the tire frame.  (Id. ¶ 0039).
Considering Claims 4-7 and 9-17: Fudemoto teaches styrene-based elastomers having the structural features recited by claims 4-7 and 9-17.  (Fudemoto, ¶¶ 0272, 0341-0348).
Considering Claim 18: Fudemoto teaches that the component is part of a tire that contains a circular tire frame formed from a resin material that includes a thermoplastic elastomer.  (Fudemoto, ¶ 0024).
Considering Claim 19: Fudemoto teaches that the reinforcing cords make up a belt in the tire.  (Fudemoto, ¶ 0634).
Considering Claim 20: Fudemoto teaches that the tire contains a bead core made from steel.  (Fudemoto, ¶ 0589).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/711,461 (claim set dated December 12, 2019).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’461 application teaches a resin-metal composite member for a tire containing a metal member, an adhesion layer, and a covering resin layer.  Claim 1 of the ’461 application further teaches that the adhesion layer contains a polyester-based thermoplastic elastomer having a polar functional group.  Claim 3 of the ’461 application teaches that the adhesion layer contains 50% or more of the polyester-based thermoplastic elastomer.  This amount substantially overlaps with the 60% to 93% range recited by present claim 1.  Claims 8 and 19 of the ’461 application teaches that the adhesion layer additionally contains a styrene-based elastomer.
Considering Claims 2-17: The claims of the ’461 application teach or suggest the limitations of present dependent claims 2-17.
Considering Claims 18-20: Claims 10-13 of the ’461 application teach the tire, belt member, and bead member limitations of present claims 18-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/713,018 (claim set dated December 13, 2019).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’018 application teaches a resin-metal composite member for a tire containing a metal member, an adhesion layer, and a covering resin layer.  Claim 1 of the ’018 application further teaches that the adhesion layer contains a polyester-based thermoplastic elastomer having a polar functional group and a styrene-based elastomer.  Claim 3 of the ’018 application teaches that the adhesion layer contains 60% to 93% of a continuous phase containing the polyester-based thermoplastic elastomer.
Considering Claims 2-17: The claims of the ’018 application teach or suggest the limitations of present dependent claims 2-17.
Considering Claims 18-20: Claims 18-20 of the ’018 application teach the tire, belt member, and bead member limitations of present claims 18-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767